EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 1, line 10: change “thegreater” to –the greater--.
In claim 5, line 8: change “not more than 4)” to –not more than 4--.
	The examiner’s amendment has been made in order to place the application in a condition for allowance.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/03/2020.  Claims 1-10 are pending in this application.  Claims 1, 4 and 8 are independent claim.

Allowable Subject Matter
Claims 1-10 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to teach in a first operation, a first pulse between one of the plurality of first wirings and one of the plurality of second wirings, and 
claims 1-3); or 
executing a sequence including a first operation and a second operation on at least one of the plurality of memory cells according to an input of a command set including address data, 
wherein, in the first operation, a temperature of the memory chip is increased, and wherein, in the second operation, a pulse is supplied between one of the plurality of first wirings and one of the plurality of second wirings that corresponds to the at least one memory cell (Claims 4-10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S. 20090296458) disclose a resistance variable memory device comprising a control logic couple to a write pulse generator and verify comparator, a write driver, a verify sense amplifier and a sense amplifier.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825